Citation Nr: 0807736	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-14 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.  The appellant is his daughter.  She appealed 
to the Board of Veterans' Appeals (Board) from a September 
2005 determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The appellant was born on January [redacted], 1975.

2.  In April 2004, the veteran was determined to be 
permanently and totally disabled as of August 20, 2003.

3.  In July 2005, the appellant filed a claim for DEA.


CONCLUSION OF LAW

The appellant has no legal basis of entitlement to DEA under 
Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. 
§§ 3500, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3041 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial point worth noting in this case is that the duty-
to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) do not apply because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 
2004).

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, of the United States Code, may be 
established in several ways, including being a child of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii); 38 C.F.R. §§ 3.57, 21.3021.  The basic 
beginning date of an eligible child's period of eligibility 
is his or her eighteenth birthday, or successful completion 
of secondary schooling, whichever occurs first; the basic 
ending date is the eligible child's twenty-sixth birthday.  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.

An eligible child may have a beginning date later than the 
basic beginning date if the effective date of the permanent 
and total disability rating occurs after the child has 
reached eighteen but before he or she has reached twenty-six, 
in which case the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  Id.

Further, if certain events occur after the child has reached 
eighteen but before he or she has reached twenty-six, the 
ending date of eligibility will be the person's twenty-sixth 
birthday or eight years from the qualifying event.  Among 
other things, the effective date of a total rating is 
considered a qualifying event.  38 C.F.R. § 21.3041(d).

Here, a review of the record reveals that in July 2005 the RO 
received the appellant's application for Chapter 35 education 
benefits.  Prior to receiving her application, the RO had 
determined in April 2004 that her father, the veteran, 
was permanently and totally disabled as of August 20, 2003.  
The record also shows, however, the appellant was born on 
January [redacted], 1975; consequently, she was already over twenty-
six years of age when she submitted her application for 
education benefits and at the time it was determined her 
father, the veteran, was permanently and totally disabled 
(i.e., as of the effective date of his award).

In the September 2005 decision at issue, the RO determined 
that because the appellant had already turned twenty-six 
years of age by the effective date of the veteran's permanent 
and total disability, she was ineligible for Chapter 35 
educational benefits.  This appeal ensued with the appellant 
essentially arguing that the mere fact she turned twenty-six 
before the effective date of her father's permanent and total 
disability should not summarily disqualify her from receiving 
these benefits because she does not have control over her 
age, or when her father was determined to be permanently and 
totally disabled, and since it is unfair that her brother, 
who is ten years younger than her, gets these benefits and 
she does not.  She further pointed out that she is a working 
adult trying to get through college and needs the financial 
assistance, unlike her brother.

While sympathetic to the appellant's unfortunate situation, 
the Board is bound by the applicable laws and regulations 
when determining claims for VA benefits.  38 U.S.C.A. 
§ 7104(a).  And there is no disputing she simply does not 
meet the established eligibility requirements for educational 
assistance benefits under Chapter 35, as she attained the age 
of twenty-six before applying for these benefits and since 
her father, the veteran, was determined to be permanently and 
totally disabled after she had attained that age (in turn 
meaning a modified extension is not warranted under 38 C.F.R. 
§ 21.3041(d)).  The applicable laws and regulations do not 
provide for an extension of the ending date in cases such as 
the one presented in this appeal.

In summary, the law is clear that the basic ending date for 
Chapter 35 benefits is the eligible child's twenty-sixth 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  And 
the appellant had attained this age by the time she sought 
these benefits and even before her father, the veteran, was 
determined to be permanently and totally disabled.  So where, 
as here, the law is dispositive, the claim should be denied 
on the basis of the absence of legal merit - analogous to 
Rule 12(b)(6) of the Federal Rules of Civil Procedure for 
failing to state a claim upon which relief may be granted.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for DEA under Chapter 35, Title 38, of the United 
States Code, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


